Citation Nr: 0637535	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of a head 
injury (claimed as brain aneurysms, memory loss, and 
residuals of brain surgery).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded 
this case back to the RO for additional development in 
October 2003.

Pursuant to that remand, the veteran underwent a VA 
examination in October 2004.  The VA examiner concluded that 
the veteran was not competent for VA purposes and was unable 
to manage his financial affairs.  He recommended that a Ms. 
M.L.F. be appointed fiduciary as she has cared for the 
veteran for more than five years.  The veteran's service 
representative, in a November 2006 submission to the Board, 
requested that the veteran be afforded the opportunity to 
designate his fiduciary and for that fiduciary to submit a 
new appointment of representative pursuant to 38 C.F.R. 
§ 14.631 (2006).  This matter is referred to the RO for 
further action.  As he has responded to correspondence in 
reference to this appeal, he is listed as the appellant in 
this matter.


FINDINGS OF FACT

1.  The objective medical evidence of record fails to support 
the veteran's contention that his brain aneurysms and mild to 
moderate vascular dementia are related to his military 
service, or to an event or occurrence therein.

2.  There is no evidence of a brain aneurysm, memory loss, 
residuals of brain surgery or a brain hemorrhage within one 
year following separation of service. 




CONCLUSION OF LAW

The veteran's residuals of a head injury were not incurred 
during his active military service and a brain hemorrhage may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand 
as the Secretary of Veterans Affairs has determined that the 
VCAA applies to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of the General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in June 2001, October 2001, and 
May 2004.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
these letters, the veteran also was advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the three "duty to assist" letters noted above were 
issued after the appealed June 2000 rating decision, as the 
rating decision under appeal was issued prior to the 
enactment of the VCAA.  However, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  All VA notices must be read 
in the context of prior, relatively contemporaneous 
communications to the appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Factual Background

Service medical records show that the veteran was in a motor 
vehicle accident in November 1955 and the jeep in which he 
was riding overturned.  Treatment notes indicate he was 
treated for both a head abrasion and a lacerated wound to the 
right ear and that the wound was sutured.  While one note 
reported the veteran had alcoholic breath and was semi-
stuporous another said there was no evidence of alcohol or 
narcotics.  Considerable tissue was missing from the superior 
margin of the concha of the right ear and there were small 
lacerations and abrasions as well.  Abrasions of the head 
were above and behind the ear and ragged lacerations were 
observed behind the ear as well.  The wound was cleansed, 
debrided and copiously irrigated.  X-rays of the skull and 
cervical spine were negative for fracture and vital signs 
were stable and in normal range.  He was discharged from the 
U.S. Army hospital and sent back to duty in 10 days.

When examined for discharge in January 1956, it was noted 
that a portion of the veteran's right ear lobe was amputated, 
there was no sequelae, and that he had been hospitalized at a 
U.S. Army Hospital.

Post service, in December 1967, the RO granted service 
connection for partial amputation of the right ear and 
residuals to a neck injury, otitis externa and residuals of 
laceration of the mastoid area.  A VA examination was 
conducted in 1967.  The ear pathology was noted, but there 
were no pertinent complaints or findings referable to the 
pathology at issue herein.

VA medical records from an Ohio facility in April and 
September 1994 reflect the veteran had an organic brain 
disorder, including memory problems and difficulty in 
managing his personal affairs.  Three surgeries in 1986 for 
cerebral aneurysm were noted and his dementia was tied to 
those procedures.

The veteran was seen in April 1999 at a VA outpatient clinic 
in Pennsylvania.  A record noted he had two myocardial 
infarctions in 1994 and cerebral aneurysm repair in the mid-
1980s.  It also was noted that he had smoked one pack of 
cigarettes per day for 50 years.

A private Pennsylvania hospital record dated October 1999 
relates the veteran was seen for an outpatient neurology 
consultation with a Dr. D.L.H. after complaining of 
staggering, listing to the left, and sometimes falling.  His 
history was noted as significant for aneurysm surgery in the 
mid-1980s in Germany.  The veteran apparently told the 
neurologist that initially it was thought doubtful that the 
veteran would be able to walk again, but the veteran had been 
able to make a reasonably good recovery and was currently 
ambulatory without assistive devices.  Dr. D.L.H. noted the 
post-aneurysm surgery shunt, the injury during service, and 
added that a metal plate had been inserted in the veteran's 
skull.  Dr. D.L.H. speculated that the veteran had been on 
tranquilizers for awhile, but noted that currently he was not 
on any medication for the head injury.  Dr. D.L.H. also noted 
the veteran had been a heavy smoker, but was now down to half 
a pack a day.  Severe chronic obstructive pulmonary disease 
was noted.  After examination of the veteran, the impression 
of Dr. D.L.H. was that the veteran's gait ataxia probably 
related to diffuse cerebral damage from the aneurysms and 
subsequent surgery in the mid-1980s.  Dr. D.L.H. did not find 
any particular cerebellar abnormalities.  

In his December 1999 claim, the veteran related details of 
his inservice injury (but placed the jeep accident near Fort 
Bragg in North Carolina rather than Fort Polk in Louisiana).  
He noted there might be a plate in the back of his head and 
that three brain aneurysms might be the result of his 
service-connected head injury.

The veteran underwent a VA examination in April 2000 for the 
scars associated with his service-connected disorder.  
Photographs from this exam are in the claims file.

In his Notice of Disagreement filed in June 2001, the veteran 
said that he believed that the fact he was in a jeep accident 
in the service where he was thrown out of the vehicle on to 
his head and lost part of his right ear was directly linked 
to his brain surgery in Germany in 1985 or 1987.  

In a signed statement dated in July 2001, the veteran said 
his son told him that he, the veteran, had three brain 
aneurysms in Erlangen, Germany.  Two were surgically removed 
and another burst.  A plastic tube was placed from behind the 
veteran's right ear to the back of his neck.  The statement 
relates that the veteran was hospitalized in Germany for a 
total of eight months, with one and one-half months in 
intensive care.  The veteran states that he was in a coma for 
three months.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in October 2004.  The veteran was seen both in 
neurology and for neuropsychological testing and was 
accompanied by his caretaker.  The examiner had access to the 
claims file.  According to the examination report, during the 
early 1980s the veteran was visiting his son in Germany when 
he suffered three brain aneurysms.  It was noted the veteran 
suffered obvious cognitive deficits and was a poor historian.  
In fact, the veteran denied any memory for the event.  His 
caretaker told the examiner that prior to the event in 
Germany, he showed no obvious cognitive deficits.  It also 
was noted that the veteran apparently also suffered two 
myocardial infarctions in the early 1990s.

According to the examination report, the veteran was able to 
perform basic activities of daily living, but needed 
assistance in managing his medications.  He has gone fishing 
and on vacation with his caretaker and her spouse.  Both the 
veteran and his caretaker were unaware of any history of 
seizure or exposure to toxic substances.  The veteran denied 
ever being a heavy drinker and currently smoked one to two 
packs of cigarettes per day.

On examination, it was noted the veteran ambulated very 
slowly, but independently.  He was able to state the correct 
day, but gave the incorrect month and year.  Thought 
associations were often circumstantial and tangential.  There 
was no evidence of formal thought disorder and he denied 
hallucinations.  Test results indicated cognitive decline 
characterized by impairment in attention, memory, verbal 
fluency, visuo-constructional skills, and executive/frontal 
function.  The examiner said the onset of these difficulties 
coincided with the aneurysm event in Germany as both the 
veteran and his caretaker agreed there was no obvious 
cognitive impairment prior to that time.  Current cognitive 
decline was thought directly and temporally related to the 
Germany event.  The examiner noted that the service medical 
records did not discuss head trauma, suspected concussion, or 
loss of consciousness.  Cigarette smoking was noted as a 
significant risk factor for aneurysm rupture in the 
literature.  The veteran also had evidence of other vascular 
disease with the occurrence of two past myocardial 
infarctions.  

The examiner opined it was unlikely that the Germany event 
that occurred over 25 years later was directly related to any 
trauma that may have been sustained in the jeep accident in 
service.  Diagnosis was mild to moderate vascular dementia.  
His Global Assessment of Functioning (GAF) score was given as 
45.  There was no indication of any residuals of the head 
trauma currently manifested other than the service-connected 
partial amputation of the right ear with scarring and right 
mastoid scarring.  The aneurysms for which treatment was 
rendered in the 1990s (the examiner probably meant the 1980s) 
were not in any way related to the inservice accident or any 
other inservice event or occurrence.  Based on research cited 
in the examination report, the examiner opined that the 
aneurysms and the inservice accident were not temporally 
related and could not be connected.


III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection also 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Also, certain chronic 
diseases, such as a brain hemorrhage, may be presumed to have 
been incurred during service if the veteran manifested the 
disease to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In the context of claims 
for secondary service connection, there must be medical 
evidence showing an etiologic relationship between the 
service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 
84 (1998).  In addition, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  With regard to this type of claim for 
secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

The veteran has contended that service connection should be 
granted for residuals of a head injury (claimed as brain 
aneurysms, memory loss, and residuals of brain surgery).  The 
record demonstrates that the veteran's brain aneurysms, 
memory loss, and residuals of brain surgery are related to 
his surgery in Germany in the 1980s and not to his inservice 
head injury in 1955.  The October 2004 VA examiner opined to 
this effect after reviewing the entire claims file and 
evaluating some psychological and neuropsychological tests.

In his Notice of Disagreement, the veteran asserted a direct 
link between the inservice jeep accident and his subsequent 
brain surgery in Germany in the 1980s.  To the extent he was 
requesting secondary service connection, the veteran is not 
entitled as the claims file contains no medical evidence, 
competent or otherwise, that suggests a connection between 
the veteran's 1955 inservice injury and his brain aneurysms 
in the 1980s.  As to the absence of medical records from 
Germany related to surgery on these aneurysms, in its remand 
of October 2003 the Board permitted the veteran and his 
family an opportunity to identify and request records of that 
head and brain treatment, but the record is silent on whether 
the veteran or his service representative were ever able to 
identify the names and addresses of relevant German health 
care providers.

There is no evidence of any brain hemorrhage or any brain 
disorder within one year of separation from service.  Thus, 
service connection may not be  presumed.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.  In 
addition, VA is not required to prove a veteran's current 
disability was not caused by military service.  See 38 C.F.R. 
§ 3.303.  Rather, service connection is granted when there is 
medical evidence that a current disability is related to an 
in-service occurrence or event.  38 U.S.C.A. §§ 1110, 1131.

The record demonstrates the veteran did not sustain a brain 
aneurysm until sometime in the 1980s.  No competent medical 
evidence has been submitted to show that the disorder 
complained of is related to service or any incident thereof.  
The contemporaneous service medical  records reflect no 
treatment for or complaints of cardiovascular disease, 
hypertension, or difficulties with tobacco.  The veteran's 
discharge examination in January 1956 revealed no abnormality 
of the cardiac or vascular systems.  Moreover, when given the 
opportunity to  complain of problems, no pertinent complaints 
were recorded on the discharge examination.  Additionally, 
examination in 1967 revealed no pertinent findings.

The first postservice evidence of record of a brain disorder 
is in the 1980s, more than 20 or 25 years after the veteran's 
release from active service in January 1956.  A lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

To the extent the veteran may seek to link any currently 
diagnosed vascular dementia disorder to his smoking in 
service, the Board notes that, for claims filed after June 9, 
1998, as here, recently enacted legislation prohibits 
granting service connection for disability on the basis that 
it resulted from disease attributable to the use of tobacco 
products by a veteran during his service.  38 U.S.C.A. § 1103 
(West 2002). 

The Board has fully considered the veteran's argument and his 
lay statements that his brain aneurysms were tied to his jeep 
accident in 1955, or incurred in service.  The veteran is 
certainly capable of providing probative evidence of any 
symptomatology that he has experienced, but a lay person is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen 
v. Brown, 10  Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Robinette v.  Brown, 8 Vet. App. 69, 74 (1995).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that would further support this claim.  
Moreover, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the veteran's claimed disorder is related to service or 
any incident thereof.  38 U.S.C.A.  §§ 1110, 1131, 5107(a); 
38 C.F.R. § 3.303, 3.304. 

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for residuals of a head injury (claimed as brain 
aneurysms, memory loss, and residuals of brain surgery) must 
be denied.

The Board emphasizes that the veteran's veracity is not at 
issue here; his sincerity is clear, but the determination in 
this case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a head injury (claimed as 
brain aneurysms, memory loss, and residuals of brain surgery) 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


